IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






NO. PD-1638-13


ABDERRAHIM ELMAGHRAQUI, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTEENTH COURT OF APPEALS
HARRIS COUNTY


Per curiam. KEASLER and HERVEY, JJ., dissent.
 
ORDER

	The petition for discretionary review violates Rule of Appellate Procedure
9.4(i)(2)(D), because the petition exceeds the proper length. 
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.


Filed: March 19, 2014
Do Not Publish